Citation Nr: 1431515	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  07-38 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael Viterna, Attorney


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to March 1971, and has additional Reserve and National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This appeal was previously before the Board in April 2009 and April 2011.  The Board remanded the claim so that the Veteran could be scheduled for VA examinations.  The case has been returned to the Board for further appellate consideration.


FINDINGS OF FACT

The Veteran's personality disorder is a congenital disease, and the preponderance of the evidence is against finding that such disease was aggravated by service or subject to superimposed disease or injury in service, or that any other psychiatric disorder, to include PTSD, is otherwise etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder was not incurred in or aggravated by active military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VCAA letters dated in March 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, the second March 2006 letter described how appropriate disability ratings and effective dates were assigned.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).  In this case, the Veteran was most recently provided VA examinations in May 2010 and July 2009, with additional opinions provided in June 2011 and March 2010, and a Veterans Health Administration (VHA) opinion provided in November 2013.  The record also contains private physician opinions.  The examiners considered the Veteran's claim, as well as the service treatment records, post-service treatment records, and results of examinations of the Veteran.  The examiners offered mixed nexus opinions.  As all of the given opinions were based on review of treatment records, the Veteran's statements, and all provided opinions were supported by rationales, the Board concludes that the opinions provided are adequate in the aggregate.  Based on the foregoing, the Board finds the examination reports and VHA opinion are thorough, complete, and when considered together, are sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (finding that an adequate opinion is one that is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail, and includes a conclusion supported by an analysis that the Board can consider and weigh against contrary opinions).  The Board recognizes that part of the VHA opinion included the wrong language regarding the legal standard; however, the examiner's rationale is still appropriate to consider.  Overall the Veteran has had 5 VA medical opinions provided regarding his complicated psychiatric claim, and he has provided an additional two private medical opinions.  It does not appear that remanding for additional opinions will further contribute to a decision in this claim.  In the aggregate, the opinions of record provide the Board with the needed information and rationales to make a decision on this claim.  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

Based on the aforementioned VA examinations, supplemental opinions, and treatment records, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 


Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. §  3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Certain diseases, to include psychoses,  may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  In this case, as reviewed below, the credible evidence of record does not reflect that the Veteran had a psychosis to a compensable degree within one year of discharge from active duty; hence, this presumption does not apply.

Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation concerning service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Service connection for a congenital defect, however, may be awarded if it is shown that such congenital defect was aggravated through superimposed injury during active service.  See VAOPGCPREC 82-90 (July 18, 1990).  

The Board notes that congenital defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  Congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  Service connection is generally precluded by regulation for such "defects" because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; accord Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).

However, if it is determined during service that a Veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin, 22 Vet. App. at 396-397.  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service.  See VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990). 

In short, service connection is available for congenital diseases, but not defects (without additional superimposed disease or injury), that are aggravated in service.  Quirin, 22 Vet. App. at 394; Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  In cases where a veteran seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 394-397.  It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service.  Id. at 395

Factual Background and Analysis

The Veteran contends that he developed an acquired psychiatric disorder(s) as a result of his military service or, in the alternative, that his military service aggravated a pre-existing psychiatric disorder.  On his June 2005 claim, the Veteran reported that his psychosis and bipolar disorder were initially treated in July 2004, and that his posttraumatic stress disorder (PTSD) and schizoaffective disorder were diagnosed in March 2005.  

The Veteran served on active duty from June 1968 to March 1971.  His service included service in Korea.  He reported on his June 2005 claim that he believed his PTSD was a "precursor to other issues," and that his PTSD was related to his "guilt for not serving in Vietnam, and anger at how military personnel were treated by U.S. citizens during" the time.

The claims file contains service treatment records from the Veteran's initial period of active service as well as from subsequent Reserve and National Guard service.  The Veteran's 1968 enlistment evaluation is not of record.  His 1971 separation evaluation included his denial of specific psychiatric symptoms (depression, excessive worry, nervous trouble, excessive drinking, etc.) and did not include a report of any psychiatric symptoms.  The 1971 evaluation included a normal psychiatric examination.  The claims file also contains subsequent periodic Reserve and National Guard evaluations from 1976, 1980, 1982, 1986, 1990 1993, 1994, and 1999.  The Veteran did not report a medical history of psychiatric symptoms on these evaluations.  Additionally, the evaluators all noted normal psychiatric evaluations.  

In April 2005, the Veteran's private treating psychiatrist, Dr. M.A.H., provided a letter in support of his claim.  She indicated that he initially sought treatment in August 2004, and had monthly medication management appointments.  She reported he "ha[d] been diagnosed with Bipolar I Disorder," PTSD "(dissociation-physical and sexual abuse growing up and military history)," manic disorder, generalized anxiety disorder, alcohol abuse and "attention deficit hyperactivity disorder symptoms."  She noted that he struggled for "balance and absence of hallucinations," and that his symptoms were exacerbated by stress.  It was recommended that he not return to work, and that he continue weekly psychotherapy session with Dr. R. at Family Psychiatric Consultants.

An April 2005 letter from private psychologist, Dr. R., noted that the Veteran was "being treated for a major mental disorder, which has progressively worsened over the last few months of his treatment."  He was making slow progress and had recently been hospitalized for his condition.

A July 2004 Gratiot Community Hospital record noted that the Veteran was assaulted and sustained a blow to the head in March of 2003.  During his emergency department treatment he suffered a seizure and was found to have a posttraumatic subarachnoid hemorrhage.  He has not had any recurrent seizures.  The treatment record noted the Veteran had recently "taken off" at night.  He would drive far distances but have no memory of the trip.  He "has also made purchases of knives and rifle equipment...become very suspicious and secretive.  He feels that he needs to go to Iraq to fight the war...feels he works for NASA and sometimes he considers himself an undercover agent for the CIA.  He has had hallucinations as well."  Notably, the Veteran was a professor at a University teaching Allied Health and was at one point a CEO of a hospital.  He denied any alcohol or drug abuse.  Prior to his 2004 hospitalization he was independent with his daily life activities.  The impression was "depression/bipolar disorder/psychosis."

In another Gratiot Community Hospital record from July 2004, the Veteran reported a history of head trauma as a child, and a subarachnoid hemorrhage "a few years ago."  He denied prior psychiatric hospitalization or suicide attempt.  He reported being treated for depression "in the past." 

In August 2004, the Veteran had a psychiatric evaluation by Dr. M.A.H., where he reported having a difficult time "telling fact from fiction," and stated that he had had "pals" since he was 4-years old.  A subsequent description indicated that these "pals" include several "imaginary friends."  One "pal," Shiloh, appeared after the death of a real childhood friend.  He listed three other "pals" during the evaluation, and provided characteristics of each.  The evaluator noted that all of the Veteran's hallucinations "are centered around military events and scenarios."  He reported he was psychotic "'as long as [he] could remember', but has never been picked up on until the last few weeks."  However, when asked about his past medical history, he reported his July 2004 hospitalization and treatment from "many counselors in the past, one in 1971, one in 1972, again treated in 1973, 1975, 1976, and 2002."  He reported an attempted suicide in 1973.  He also reported a family psychiatric history of depression and alcohol abuse.

A November 2004 private treatment record included information that the Veteran's diagnosis of PTSD was based upon "physical and sexual abuse."  In a May 2005 record, he expressed the need to move past "childhood experiences."  

A July 2005 evaluation through the Social Security Administration in connection with the Veteran's SSA disability claim included a diagnosis of schizophrenia.  SSA found that the Veteran was disabled due to schizophrenia, paranoid and other psychotic disorders, as well as affective disorders, beginning in March 2005.

In July 2009, the Veteran was afforded a VA psychiatric examination.  While the Veteran's claims file with private treatment records were available, the Veteran's service medical records were not available for review in conjunction with the examination report.  He reported that his military occupational specialty was as a social worker, and he did triage work for clinical social work intake for Vietnam veterans to determine if they needed mental health treatment.  He reported stress from having to listen to stories of combat.  He reported a "great deal of difficulty adjusting" to life after his initial period of service.  He reported he saw a health counselor in 1971 because he was being harassed for being a Vietnam-era veteran.  He sought treatment in 1972 as well.  He reported he was alcohol dependent and attempted suicide in 1973.  He had additional brief counseling in 1975 and 1976.  He was able to finish a bachelor's degree and a Ph.D. in Business and Public Administration.  He then worked "workaholic-like hours."  He "started drinking large amounts of alcohol, [and in] 2003 he had another DUI."  He also reported falling and hitting his head in 2003 with a traumatic brain injury.  He lost his job and divorced.  He was then psychiatrically hospitalized in 2004 and 2005.  The examiner noted that the Veteran's military service did not include a stressful incident which met the criteria for PTSD, but that the Veteran identified the "actual traumatic stressor" of a physically abusive father during childhood and a traumatic brain injury in 2003.  The examiner noted the Veteran's bipolar disorder "appears to have begun sometimes in 1971" based on his statements regarding treatment in the 1970s.  The examiner diagnosed bipolar disorder since 1971, PTSD secondary to childhood issues and alcohol dependence in remission.

In a March 2010 addendum opinion, the July 2009 examiner found that it was at least as likely as not the Veteran's bipolar disorder was related to and aggravated by his active service because the disorder began "almost about the time in 1971.  Psychosocial stressors included hearing very stressful stories about Vietnam as well as mood instability was aggravated by additional stressors of dealing with harassment of being a Vietnam veteran.  Therefore, it is at least as likely as not the Veteran's bipolar disorder was aggravated by his active service."

In May 2010, an additional opinion was provided based on a review of the complete claims file, to include service treatment records.  The examiner noted the service treatment records ranged from the 1970s to the 1990s and that there was no "evidence of any active psychiatric treatment" in the files.  The examiner noted that it was still his opinion that the Veteran had bipolar disorder and a traumatic brain injury; "however, [he did] not have any evidence at this time to substantiate the Veteran's claim that his bipolar disorder goes back to 1971.  [The Veteran] did verbally report" that he began treatment in 1971 and had significant psychiatric problems in close proximity to being discharged from his period of active duty service.

In November 2010, Dr. M.A.H. provided a statement that the Veteran's "usual pattern was a stressor which led to the development of a headache which was followed by dissociation, and then psychosis."  She stated that stressors trigger episodes of bipolar disorder.  She noted that he was noted to be "sound" in 1968, but that he had treatment in 1971, 1972, 1973, 1975, 1976 and 2002, "and again in 2004 to present."  She argued that he was born with a genetic predisposition/susceptibility to bipolar disorder, but "certainly his military experience, although not combat, would be sufficient enough stressor to trigger the disorder."  Regarding his PTSD, she noted that he met the requirements for the diagnosis based upon his abusive childhood, but that it was her opinion that it "is certainly more likely than not that his condition could have been exacerbated by the retelling of the traumas of the veterans" during his active service.  She noted that during the Veteran's psychotic episodes his hallucinatory "pals" are soldiers from different countries and that he reports he is on covert operations.

Based on these statements of aggravation, the Board remanded for an additional VA examination and opinion to address the VA's "clear and unmistakable" standard.  In June 2011, the VA examiner noted the 2009 diagnosis of PTSD secondary to childhood abuse and found that there was no clear and unmistakable evidence of PTSD prior to service.  The examiner noted the Veteran appeared credible and reliable when he was examined; "however his reports of PTSD due to his childhood issues and bipolar disorder since...approximately 1971 do[] not appear to be reliable."  However, the examiner then noted the Veteran's bipolar disorder has been mild to moderate since his military service suggesting a possible link to military service, but that his PTSD secondary to childhood issues is more primary.  The examiner noted he did not have any evidence to connect the bipolar disorder "since the military."  He also did not have "any information to connect the PTSD evolving into bipolar disorder."

In August 2013, the Board requested an opinion on the Veteran's complicated psychiatric claim from the Veteran's Health Administration.  A VA Chief of Mental Health and Behavior Science Service provided the Board's opinion.  The Chief noted that the Veteran's service treatment records were negative for any mental health diagnosis or treatment, including National Guard records from 1976 to 1999.  Throughout these National Guard evaluations, the Veteran continuously denied attempted suicides, diagnosis of, treatment for, or hospitalization for any mental health diagnoses and no symptoms were evident to the examiners.  His first documented interaction with the mental health system occurred in 2004.  The Chief noted that the claims file included diagnoses of psychotic disorder, schizophrenia, PTSD, ADHD, general anxiety disorder, panic disorder, depression, bipolar depression with psychosis, bipolar disorder, and alcohol abuse.  "The PTSD is noted on several occasions in these private sector notes to be related to childhood trauma (physical abuse by father).  There is no comprehensive documentation in the private sector medical record of DSM-IV criteria for PTSD and which the appellant might meet.  His compensation and pension exams provide varying opinions on the presence of PTSD and no systemic and complete criterion based evaluation is documented."  The Chief opined that there was no clear and unmistakable evidence that the Veteran's childhood trauma resulted in symptoms consistent with PTSD because of the Veteran's numerous normal evaluations and reported normal histories from 1971 to 1999.  

The examiner also noted that there was no "unmistakable evidence" that the Veteran currently or in the past met all the DSM-IV criteria for PTSD related to a military experience.  Although the Chief used the language of the wrong legal criteria in expressing this opinion, his rationale is still valuable.  The examiner again noted that the Veteran had normal psychiatric evaluations from 1971 to 1999, and that the record did not include systemic DSM-IV criterion-based evidence for the other diagnosed psychiatric disorders (other than PTSD and bipolar disorder) listed in the private treatment records.  The VA examination reports included evidence that the Veteran's symptoms meet the criteria for bipolar disorder and PTSD, "and per the [July 2009 VA examination] the Veteran met the criteria for bipolar disorder after discharge from active duty based on his own report."  The Chief, however, noted that the Veteran's report of seeing a mental health counselor in 1971, of a suicide attempt in 1973 and more counseling in 1975-1976 are not substantiated in the medical record.  "Accordingly the evidence supporting the diagnosis of bipolar disorder and PTSD are debatable and not clear and unmistakable."

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

Here, the Board does not find the Veteran's statements regarding the onset of his psychiatric symptoms to service to be credible.  When the Veteran filed his claim for service connection he noted that his psychiatric symptoms began in 2004.  This is supported by his continued denial of psychiatric symptoms and treatment in service records from 1971 to 1999.  In July 2004, the Veteran also denied a history of suicide.  He subsequently reported to private treatment providers that he had psychiatric treatment in the 1970s, including in 1971 shortly after his discharge from service, and in 1973 for attempted suicide.  Starting in 2004, he also reported to private treatment care providers that he is unable to "tell fact from fiction" and had frequent hallucinations and delusions.  According to the Veteran's statements he was able to complete advanced degrees and hold steady employment after service until a head injury in 2003, after which he lost his job, divorced, and began ongoing psychiatric treatment.  Given the conflicting statements regarding his past psychiatric treatment and symptoms, and the contemporaneous denials of symptoms and treatment, the Board finds that the Veteran's statements of symptoms and treatment during the 1970s and earlier to be less than credible.

In assessing the service connection claim based on the available evidence of record, the Board finds that the opinions of the VHA chief and the July 2009 (PTSD opinion), May 2010, and July 2011 examiners are more probative than the opinions of the Veteran's private treatment providers and March 2010 VA addendum opinion.  Factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  In contrasting these opinions, the Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has recently stressed that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The positive nexus opinions of record all rely on the Veteran's assertions that his symptoms began in 1971 or earlier.  The negative nexus opinions note that the Veteran's assertions are unreliable because reviews of service treatment records reveal that he previously denied treatment and symptoms in the 1970s, 1980s and 1990s.  The evidence of record does not include any psychiatric treatment or medical record complaints of psychiatric symptoms until after a traumatic brain injury in 2003.  Thus, here, a full review of the claims file impacts the reasoning and factual accuracy of the opinions provided by showing the inconsistencies of the Veteran's reported psychiatric history.  

The Board notes that the claims file contains opinions that the Veteran has PTSD as a result of childhood stressors (abuse) and his military service.  Specifically, the opinions note that the Veteran's duties as a social worker, hearing about traumatic events that happened to other soldiers, and his reception back in the U.S. as a Vietnam-era soldier, were sufficient to cause PTSD or aggravate his childhood PTSD.  Regarding the claim that the Veteran's social work and reception as a Vietnam-era soldier caused his PTSD, the Board finds the July 2009 and 2013 VHA opinions that these were insufficient for a DSM-IV diagnosis of PTSD to be the most probative.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a).  38 C.F.R. § 4.125(a) refers to the American Psychiatric Association  Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV) as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of herself or others, and (2) the person's response involved intense fear, helplessness, or horror.  The opinions finding that the Veteran's service experiences were sufficient to cause PTSD did not include an explanation as to how the reported experiences met the DSM-IV criteria of being confronted with death or injury or the threat of death or injury.  Additionally, the Veteran expressed that his reception when he returned from service caused him to be angry and frustrated, and the stories he heard of Vietnam combat caused him to feel guilty about his own service, which was not combat-related.  Overall, the Board finds that the preponderance of the competent and credible evidence is against a finding that the Veteran developed PTSD as a result of in-service stressors.

Regarding the assertions that the Veteran developed PTSD as a result of childhood trauma, and that his military service aggravated this preexisting condition, the Board finds the 2013 VHA and June 2011 opinions to be most probative.  As noted above, the Veteran's entrance examination is missing and not of record, thus the presumption of soundness attaches.  The evidence that he entered service with a psychiatric disorder must be clear and unmistakable.  The Chief noted in his VHA opinion that there was no clear and unmistakable evidence that the Veteran suffered from PTSD prior to service because there was no evidence of treatment prior to service, and the Veteran did not report symptoms until 2004.  The Board notes that the Veteran did not report childhood symptoms of psychiatric disorders until after his 2003 head injury and his statements to treatment care providers that he cannot tell "fact from fiction."  The positive opinions for aggravation noted that the Veteran's symptoms occurred in the early 1970s, shortly after discharge, and that this indicated that his service aggravated his preexisting mental disorders.  The positive opinions of record also note the Veteran's post-2004 statements that he had childhood hallucinatory "pals," and that he was psychotic for "as long as he could remember." However, again, the positive opinions do not address the Veteran's continued denials of psychiatric symptoms and treatment from the 1971 to 1999 or the presentation of new complaints and changes in behavior and lifestyle all beginning in 2003/4.  The negative opinions use these contradictions in their rationales.  As such, the Board finds that the preponderance of the competent and credible evidence supports a finding that the Veteran clearly and unmistakably did not suffer from PTSD prior to service, and that therefore there was no aggravation of PTSD during service.

Regarding whether the Veteran's bipolar disorder is a congenital disease or defect, the Board notes the private physician's statement that the Veteran was born with a predisposition for bipolar disorder, which then later manifested.  As congenital defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature," the Board finds that in this case, the Veteran's bipolar disorder is a congenital disease.  See VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  Again, the presumption of soundness attaches regarding the Veteran's bipolar disorder because his entrance examination is missing.  Although the Veteran carries a diagnosis of bipolar disorder, which is considered a congenital personality disorder, the Board finds that there is no clear and unmistakable evidence that his bipolar disorder pre-existed service.  The rationales regarding the Veteran's reported psychiatric treatment and symptoms from 1971 and earlier are again applicable.  There is no medical evidence prior to 2004 that the Veteran had any history of psychiatric symptoms.  The Board does not find the Veteran's statements regarding childhood hallucinations, 1970s psychiatric treatment, and a 1973 suicide attempt to be credible as all of these statements are contradicted in the contemporaneous treatment records.  The opinions of record that the Veteran's bipolar disorder either began or was aggravated by his military service rely upon the Veteran's reports of psychiatric symptoms beginning in 1971 right after service.  Again, the negative opinions note that the Veteran's statements regarding treatment right after service are not reliable.  As the Board continues to find that the Veteran's reported psychiatric history is not credible, the Board also finds that there is no evidence that the Veteran's bipolar disorder, or any other diagnosed psychiatric disorder, began during service or was aggravated by service.  Simply, there are no psychiatric symptoms or medical history until 2004.

In summary, presumptive service connection for psychosis is not warranted because the evidence does not support that the Veteran suffered from a compensable psychiatric disorder within one year of discharge from service.  Direct service connection for PTSD is not warranted because the Veteran did not suffer from any stressors which met the requirements of DSM-IV for criterion A of PTSD.  Service connection for aggravation of childhood PTSD and service connection for aggravation of bipolar disorder are not warranted because there is no clear and unmistakable evidence that the Veteran had preexisting PTSD or bipolar disorder when he entered service.  Direct service connection for bipolar disorder is not warranted because the competent and credible evidence of record supports a finding that the Veteran did not have psychiatric symptoms until 2004 (more than 30 years after service).  Lastly, the Veteran's statements regarding continued symptoms from service discharge in 1971 have been found not credible, so service connection based on the theory of continuity of symptomatology is not warranted.  The remaining psychiatric disorders which have been listed in the Veteran's private treatment records were noted by the Chief in the 2013 VHA opinion to not have been supported with DSM-IV findings.  The Board notes, however, that assuming these diagnoses are accurate, the reasons why the Veteran's claims for PTSD and bipolar fail are the same reasons these additional diagnoses fail-the Veteran did not have any in-service diagnosis or treatment and for 20 years after service he did not have any psychiatric diagnoses or treatment.  The opinions which attempt to tie these later-diagnosed disorders to service all rely on the Veteran's statements of treatment and symptoms from childhood and the 1970s, which are rebutted by the contemporaneous records.  As such, the Board finds that entitlement to service connection for an acquired psychiatric disorder is denied.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) ; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


